UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment Number 3 FORM S-1 REGISTRATION STATEMENT Under the Securities Act of 1933 NEW DAY FINANCIAL MANAGEMENT, INC. (Exact name of registrant as specified in its charter) Nevada 27-0427276 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 55 S Valle Verde Dr. #235-106 Henderson, Nevada 89012 (702) 245-5765 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Laughlin Associates, Inc. 2arson Street Carson City, NV 89706 (775) 883-8484 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Randall V. Brumbaugh, Esq. 417 W. Foothill Blvd., B-175 Glendora, CA 91741 (626) 335-7750 Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act check the following box. [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] CALCULATION OF REGISTRATION FEE Tile of each class of securities to be registered Amount of Shares to be Registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock 950,000 (1) $0.01 (2) This registration statement registers the potential resale of 950,000 shares of commons tock held by security holders of the Registrant. The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o).Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was determined by the price shareholders were sold to our shareholders in a private placement memorandum.The selling shareholders will sell at a price of $0.01 per share until the shares are quoted on the OTC Bulletin Board® or in another quotation medium and, thereafter, at prevailing market prices or privately negotiated prices. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Prospectus NEW DAY FINANCIAL MANAGEMENT, INC. 950,000 shares of common stock $0.01 per share New Day Financial Management, Inc. is registering an aggregate of 950,000 shares of its common stock that are to be sold, from time-to-time, by one or more of the Selling Stockholders and their transferees, pledges, donees or their successors (collectively referred to hereinafter as the “Selling Stockholders”).The selling shareholders will sell at a price of $0.01 per share until the shares are quoted on the OTC Bulletin Board® or in another quotation medium and, thereafter, at prevailing market prices or privately negotiated prices.The company is not listed on any exchange, thus no market for our shares exists and there is no assurance that one will develop.To date, no effort has been made to obtain listing on the OTC Bulletin Board or any national securities exchange or association.The company has not approached any broker/dealers with regard to assisting the company to apply for such listing.The proceeds from the sale of the Selling Stockholders’ shares will go directly to the Selling Stockholders and will not be available to us.The Selling Stockholders are listed under “Selling Security Holders” on page 10. Prior to this offering, there has been no public market for our common stock. This investment involves a high degree of risk.Our independent auditors have expressed substantial doubt about our ability to continue as a going concern in the independent auditors’ report to the financial statements included in this prospectus.You should purchase shares only if you can afford a complete loss of your investment.See “Risk Factors” starting on page 6. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Offered by the Selling Stockholders Number of Shares Offering Price Underwriting Discounts & Commissions (See "Plan of Distribution" beginning on page 12) Proceeds to the Company Per Share 1 Total This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The information in this Prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the SEC becomes effective.This Prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted or would be unlawful prior to registration or qualification under the securities laws of any such state. Resale transactions may not take place due to the absence of registration or applicable exemptions. New Day Financial Management, Inc. does not plan to use this offering prospectus before the effective date. The date of this Prospectus is February 9, 2011 2 TABLE OF CONTENTS PAGE PROSPECTUS SUMMARY AND RISK FACTORS 4 Use of Proceeds 10 Determination of Offering Price 10 Selling Security Holders 11 Plan of Distribution 12 Description of Securities 13 Interest of Named Experts and Counsel 15 Description of Business 15 Description of Property 18 Legal Proceedings 18 Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters 18 Financial Statements 20 Management's Discussion and Plan of Operation 40 Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 44 Directors, Executive Officers, Promoters and Control Persons 44 Executive Compensation 46 Security Ownership of Certain Beneficial Owners and Management 47 Certain Relationships and Related Transactions 47 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 48 INFORMATION NOT REQUIRED IN PROSPECTUS 50 Other Expenses of Issuance and Distribution. 50 Indemnification of Directors and Officers. 50 Recent Sales of Unregistered Securities. 50 Exhibits 51 Undertakings 52 SIGNATURES 53 3 PROSPECTUSSUMMARY AND RISK FACTORS You should read the following summary together with the entire prospectus, including the more detailed information in our financial statements and related notes appearing elsewhere in this prospectus.You should carefully consider the matters discussed in “Risk Factors” beginning on page 6. The Company We were incorporated in the State of Nevada on February 15, 2007 as New Day Financial Management, Inc.We provide small businesses with focused management and financial strategies to execute and grow their businesses.Through close interaction with clients, we analyze existing operations and processes, define strengths and weaknesses and provide the tools and strategies to increase profitability. All clients, to date, have thus far been provided by our officers and sole director.From inception toSeptember 30, 2010, we generated aggregate revenues from operations in the amount of $38,000.Despite generating such revenues, we cannot guarantee that we will grow our business or that we will be able continue to realize sales.We have no long-term agreements to provide services and have no guaranteed revenue streams. Through the nine months ended September 30, 2010, we generated net income of $6,996 on $24,500 in total sales, while incurring $17,504 in aggregate expenses.We believe that our lack of significant operating history and uncertainty regarding our ability to generate significant revenues are material concerns.Additionally, there can be no assurance that the actual expenses incurred will not materially exceed our estimates or that cash flows from operating activities will be adequate to maintain our business. In consideration of the foregoing risks, our independent registered public accounting firm has expressed substantial doubt about our ability to continue as a going concern in the independent registered public accounting firm’s report to the financial statements. As of the date of this prospectus, New Day Financial Management has 2,900,000 shares of $0.001 par value common stock issued and outstanding. Our address and telephone number are: 55 S Valley Verde Drive #235-106 Henderson, Nevada 89012 Telephone (702) 245-5765 Our fiscal year end is December 31. Offering by the Selling Stockholders The offeringconsists solely of shares offered by the Selling Stockholders.The Selling Stockholders are offering 950,000 shares of our currently issued and outstanding common stock as soon as practicable after this Registration Statement becomes effective.The selling shareholders will sell at a price of $0.01 per share until the shares are quoted on the OTC Bulletin Board® or in another quotation medium and, thereafter, at prevailing market prices or privately negotiated prices. To date, there is no public market for our common stock and no effort has been made to obtain listing on the OTC Bulletin Board or any national stock exchange or association. The company has not approached any broker/dealers with regard to assisting the company to apply for such listing. There can be no assurance that any attempt to obtain listing on a stock exchange or other trading medium will be successful, or if successful, that a market will develop for the common stock. Resale transactions may not take place due to the absence of registration or applicable exemptions.Apart from the States of California, Florida and Nevada, we have not made any determinations as to where such resale transactions may or may not occur.Resale transactions in any state except California, Florida and Nevada require proper diligence on the part of the investor. The offering price of $0.01 for the common stock being registered for hereby is what the selling shareholders had paid for their shares. 4 All proceeds from sales of shares by the Selling Stockholders will go directly to the Selling Stockholders and none will be available to New Day Financial Management, Inc. New Day Financial Management, Inc. has agreed to pay all costs and expenses relating to the registration of its common stock, but the Selling Stockholders will be responsible for any related commissions, taxes, attorney's fees and related charges in connection with the offer and sale of the shares.The Selling Stockholders may sell their common stock through one or more broker/dealers, and such broker/dealers may receive compensation in the form of commissions. Our Transfer Agent is expected to be Empire Stock Transfer, Inc., 2470 St. Rose Pkwy Suite 304, Henderson, NV 89074, Phone: (702) 818-5898. Summary Financial Information The summary financial data are derived from the historical financial statements of New Day Financial Management, Inc.This summary financial data should be read in conjunction with "Management's Discussion and Plan of Operations" as well as the historical financial statements and the related notes thereto, included elsewhere in this prospectus. Balance Sheet Data September 30, December 31, ASSETS Current assets Cash $ $ Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Total liabilities $ $ - Stockholders’ equity Common stock Additional paid-in capital Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ 5 Statements of Operations Data For theNine Months Ended September30, Revenue $ $ Expenses: General and administrative expenses Total expenses Net income $ $ Net income (loss) per share $ $ Risk Factors Investment in the securities offered hereby involves certain risks and is suitable only for investors of substantial financial means.Prospective investors should carefully consider the following risk factors in addition to the other information contained in this prospectus, before making an investment decision concerning the common stock. Our officers and directors have no experience related to public company management.As a result, we may be unable to manage our public reporting requirements. Our operations depend entirely on the efforts of our officers and directors.While each has expertise with which we will rely upon to grow and manage our business operations, none has experience related to public company management, nor as a principal accounting officer.Because of this, we may be unable to develop and manage our public reporting requirements.We cannot guarantee you that we will overcome any such obstacle. Investors may lose their entire investment if we are unable to continue as a going concern. New Day Financial Management, Inc. was formed in February 2007.Although we began to generate revenues during the fiscal year ended December 31, 2009, we have a limited operational history on which you can evaluate our business and prospects.We remain an early stage company without guaranteed or recurring streams of revenues.Our prospects must therefore be considered in light of the risks, uncertainties, expenses and difficulties frequently encountered by companies in their early stages of development and without significant operating history.These risks include, without limitation, the absence of guaranteed long-term revenue streams, management that is inexperienced in managing a public company, a competitive market environment with minimal barriers to entry and lack of brand recognition.New Day cannot guarantee that we will be successful in maintaining our presence in the consulting outsourcing industry or in accomplishing our objectives.If our business fails, the investors in this offering may face a complete loss of their investment. 6 We may experience liquidity and solvency problems, which could impair our operations or force us out of business. We have no long-term or contractual obligations with clients to provide for guaranteed future revenues.Additionally, future expenditures may be higher than our management may anticipate and budget for, which could materially harm our business.As such, we may experience liquidity and solvency problems.Such liquidity and solvency problems may force us to go out of business if additional financing is not available.We have no intention of liquidating.In the event our cash resources are insufficient to continue operations, we intend to raise addition capital through offerings and sales of equity or debt securities.In the event we are unable to raise sufficient funds, we will be forced to go out of business and will be forced to liquidate.A possibility of such outcome presents a risk of complete loss of investment in our common stock. The consulting and outsourcing industries are highly competitive, and we are in an unfavorable competitive position. Our management believes we compete, in general, with numerous, more established companies providing outsourced consulting services.In addition, certain companies may choose to use its own resources rather than engage an outside firm for the types of services we provide.All of our competitors are significantly larger and have substantially greater financial, technical, marketing and other resources and significantly greater name recognition.In addition, many of our competitors have well-established, long-term relationships with their clients.It is possible that new competitors or alliances among competitors will emerge in the future.Our expected competitors may be able to fulfill customer requests or requirements more efficiently than we may be able to.There can be no assurance that we will be able to compete successfully against present or future competitors or that competitive pressures will not force us to cease our operations. We will lose clients or be unable to attract new clients if we do not perform our services satisfactorily. We have only recently begun to generate revenues and currently have a small base of clients to whom we have provided services without ongoing contractual obligations.We will depend, in large part, upon our ability to provide an adequate level of service in order to attract continuing work and to garner recommendations or referrals from these clients.If a client is not satisfied with the quality of work performed by us or contracted parties who provide services for a specific project on our behalf, then we could incur additional costs to address the situation and the client’s dissatisfaction with our services could damage our ability to obtain additional work from that client.In addition, negative publicity related to our client services or relationships, regardless of its accuracy, may further damage our business by affecting our ability to attract prospective clients. We have no long-term or guaranteed sources of revenues. All of our clients have historically engaged us on a per-project basis and have no contractual obligation to continue to utilize our services.The loss of any client could impair our ability to continue as a going concern.We have no long-term or guaranteed contracts in place with any customers, and there can be no assurance that our customers will continue to engage our services, or that we will be able to replace revenues from such customers with revenues from other customers. New Day Financial Management, Inc. may lose its top management without employment agreements. Our operations depend substantially on the skills and experience of our officers and sole director, namely Karen Mannix, our President, Marcia Hootman, our Secretary and Treasurer, and Beverly Fremont, our sole Director.Although we plan to have non-salaried personnel work for us on a per-project basis, as necessary, we have no other full- or part-time employees besides these three individuals.Furthermore, we do not maintain key man life insurance on any of our officers or sol director.Without employment contracts, we may lose one or more of our officers and sole director to other pursuits without a sufficient warning and, consequently, go out of business. Our officers and our sole director may become involved in other business opportunities and may face a conflict in selecting between our company and their other business interests.We have not formulated a policy for the resolution of such conflicts.The loss of any or all of our officers and sole director to other pursuits without a sufficient warning we may, consequently, go out of business. 7 Failure by us to respond to changes in client demands could result in lack of sales revenues and may force us out of business. The market for our service is characterized by rapidly changing technology, evolving industry developments and changing customer needs.Our future success will depend on our ability to enhance our current services, advertise and market our services and respond to emerging industry trends, developments and other technological changes on a timely and cost effective basis.We may not be successful in anticipating or responding to these developments on a timely basis, and our offerings may not be successful in the marketplace.There can be no assurance that we will be successful in enhancing our existing service offerings on a timely basis or that any new enhancements will achieve market acceptance.If we fail to anticipate or respond adequately to changes in technology and customer preferences these events could have a material adverse affect on our business, financial condition and results of operation. If we are unable to collect on our accounts receivables, our cash flows could be adversely affected. Our business depends on our ability to successfully obtain payment from our clients of the amounts they owe us for work performed.Our clients may experience periods of financial difficulty, and as a result, could cause clients to delay payments to us or default on their payment obligations to us.Timely collection of accounts receivables also depends on our ability to complete our contractual commitments and bill and collect our contracted revenues.If we are unable to meet our contractual requirements, we might experience delays in collection of and/or be unable to collect our client balances, and if this occurs, our results of operations and cash flows could be adversely affected.In addition, if we experience an increase in the time to bill and collect for our services, our cash flows could be adversely affected. You may not be able to sell your shares in our company because there is no public market for our stock. There is no public market for our common stock.In the absence of being listed on a stock exchange or trading platform, no market is available for investors in our common stock to sell their shares.We cannot guarantee that a meaningful trading market will develop. If our stock ever becomes tradable, of which we cannot guarantee success, the trading price of our common stock could be subject to wide fluctuations in response to various events or factors, many of which are beyond our control.In addition, the stock market may experience extreme price and volume fluctuations, which, without a direct relationship to the operating performance, may affect the market price of our stock. 8 Investors may have difficulty liquidating their investment because our stock will be subject to penny stock regulation. The SEC has adopted rules that regulate broker/dealer practices in connection with transactions in penny stocks.Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the Nasdaq system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange system).The penny stock rules require a broker/dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document prepared by the SEC that provides information about penny stocks and the nature and level of risks in the penny stock market.The broker/dealer also must provide the customer with bid and offer quotations for the penny stock, the compensation of the broker/dealer, and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account.In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from such rules, the broker/dealer must make a special written determination that a penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction.These disclosure requirements may have the effect of reducing the level of trading activity in any secondary market for a stock that becomes subject to the penny stock rules, and accordingly, customers in Company securities may find it difficult to sell their securities, if at all. All of our issued and outstanding common shares are restricted under Rule 144 of the Securities Act, as amended.When the restriction on any or all of these shares is lifted, and the shares are sold in the open market, the price of our common stock could be adversely affected. All of the presently issued and outstanding shares of common stock, aggregating 2,900,000 shares of common stock, are “restricted securities” as defined under Rule 144 promulgated under the Securities Act and may only be sold pursuant to an effective registration statement or an exemption from registration, if available.Rule 144, as amended, is an exemption that generally provides that a person who has satisfied a six month holding period for such restricted securities may sell, within any three month period (provided we are current in our reporting obligations under the Exchange Act) subject to certain manner of resale provisions, an amount of restricted securities which does not exceed the greater of 1% of a company’s outstanding common stock or the average weekly trading volume in such securities during the four calendar weeks prior to such sale.Sales of shares by our shareholders, whether pursuant to Rule 144 or otherwise, may have an immediate negative effect upon the price of our common stock in any market that might develop. Investors may be unable to sell their shares without complying with “Blue Sky” regulations. Each state has its own securities laws, also known as blue sky laws, which, in part, regulates both the offer and sale of securities.In most instances, offers or sales of a security must be registered or exempt from registration under these blue sky laws of the state or states in which the security is offered and sold.The laws and filing or notification requirements tend to vary between and among states.Sales by the selling shareholders may occur in Nevada and Ohio.Apart from the States of Nevada and Ohio, we have not made any determinations as to where such resale transactions may or may not occur.Resale transactions in any State except Nevada and Ohio require proper diligence on the part of the investor.Investors should consult an attorney or a licensed investment professional prior to delving into blue sky laws.Failure to comply with applicable securities regulations may lead to fines or imprisonment. Our common stock may not be transferable without meeting securities registration requirements or exemption therefrom. We have not registered our securities in any jurisdiction and have not identified any exemptions from registration.As a result, investors in our common stock may have difficulty selling their shares unless they are able to register their shares or find an exemption therefrom.Furthermore, broker-dealers may be unwilling or unable to act on behalf of investors in our common stock unless or until the shares are registered, or an applicable exemption from registration is identified, in certain states in which our common stock may be offered or sold. 9 Future issuances of our preferred stock could dilute the voting and other rights of holders of our common stock. Our Board of Directors has the authority to issue shares of preferred stock in any series and may establish, from time to time, various designations, powers, preferences and rights of the shares of each such series of preferred stock.Any issuances of preferred stock would have priority over the common stock with respect to dividend or liquidation rights.Any future issuance of preferred stock may have the effect of delaying, deferring or preventing a change in control of our Company and may adversely affect the voting and other rights of the holders of common stock. We have not paid any cash dividends and do not intend to pay any cash dividends for the foreseeable future. We have never declared or paid any cash dividends on our common stock.For the foreseeable future, we intend to reinvest any earnings in the development and expansion of our business, and do not anticipate paying any cash dividends on our common stock.Any future determination to pay dividends will be at the discretion of the Board of Directors and will be dependent upon then existing conditions, including our financial condition and results of operations, capital requirements, contractual restrictions, business prospects and other factors that the board of directors considers relevant.Therefore, there can be no assurance that any dividends on the common stock will ever be paid. Special note regarding forward-looking statements This prospectus contains forward-looking statements about our business, financial condition and prospects that reflect our management’s assumptions and beliefs based on information currently available.We can give no assurance that the expectations indicated by such forward-looking statements will be realized.If any of our assumptions should prove incorrect, or if any of the risks and uncertainties underlying such expectations should materialize, our actual results may differ materially from those indicated by the forward-looking statements. The key factors that are not within our control and that may have a direct bearing on operating results include, but are not limited to, acceptance of our proposed services and the products we expect to market, our ability to establish a customer base, managements’ ability to raise capital in the future, the retention of key employees and changes in the regulation of our industry. There may be other risks and circumstances that management may be unable to predict.When used in this prospectus, words such as, “believes,” “expects,” “intends,” “plans,” “anticipates,” “estimates” and similar expressions are intended to identify and qualify forward-looking statements, although there may be certain forward-looking statements not accompanied by such expressions. Useof Proceeds All of the shares being registered in this registration statement are issued and outstanding and held by the selling shareholders.The selling security holders will receive the net proceeds from the resale of their shares.We will not receive any of the proceeds from the sale of these shares, although we have agreed to pay the expenses related to the registration of such shares. Determinationof Offering Price As there is no public market in the shares, New Day Financial Management used the price of $0.01 per share, which is what the selling shareholders had paid for their shares, as the benchmark offering price.The offering price of the common stock has been arbitrarily determined and bears no relationship to any objective criterion of value.The price does not bear any relationship to our assets, book value, historical earnings or net worth.The selling shareholders will sell at a price of $0.01 per share until the shares are quoted on the OTC Bulletin Board® or in another quotation medium and, thereafter, at prevailing market prices or at privately negotiated prices.Our shares are not listed on any exchange or quoted on any trading platform.To date, no effort has been made to obtain listing on the OTC Bulletin Board or any national stock exchange or association.The Company and its shareholders have not approached any broker/dealers with regard to assisting the Company to apply for such listing. 10 SellingSecurity Holders The following table sets forth (i) the number of outstanding shares, beneficially owned by the Selling Stockholders prior to the offering; (ii) the aggregate number of shares offered by each such stockholder pursuant to this prospectus; and (iii) the amount and the percentage of the class to be owned by such security holder after the offering is complete: Name of Owner of Common Stock(1) Number of Shares Owned before the Offering(2) Number of Shares Offered by Selling Shareholders Number of Shares Owned after the Offering Percentage of Shares Owned after the Offering(3) Dana and Eileen Anderson(4) 0 % Joseph Cerbone 0 % Margaret DeCaro 0 % Donald Dickson 0 % Tammy Dunn 0 % Donald Ehrlich 0 % Danielle Galloway 0 % Julie Hammer 0 % Dorothy McCallion 0 % Frank and S.K. McGarvery(4) 0 % Tianna Owen 0 % Terumi Rice 0 % Stanley and Leisa Stilwall(4) 0 % William Willard 0 % Total (17 persons) 0 % Notes: 1. None of the Selling Shareholders hold any position, office or other material relationship with the Company. 2. In April 2007, we sold 950,000 shares of our common stock to the seventeen (17) selling shareholders listed above.The shares were issued at a price of $0.01 per share for total cash in the amount of $9,500.The shares bear a restrictive transfer legend.This April 2007 transaction (a) involved no general solicitation, (b) involved less than thirty-five non-accredited purchasers and (c) relied on a detailed disclosure document to communicate to the investors all material facts about New Day Financial Management, Inc., including an audited balance sheet and reviewed statements of income, changes in stockholders’ equity and cash flows. 3. Assumes the offering of all 950,000 offered for sale by the Selling Stockholders in this registration statement, of which this prospectus is a part. 4. SEC Release 33-4819 states in part, that a person is regarded as the beneficial owner of securities held in the name of his or her spouse and their minor children. The number of shares indicated as being owned by all holders set forth in the table, above, takes this into account. All such shareholders disclaim any beneficial interest in or control over any of those shares owned by the other, other than that which may be attributed to each of them by operation of law. None of the Selling Stockholders has been affiliated with New Day Financial Management, Inc. in any capacity in the past three years. None of the Selling Stockholders is a broker/dealer or an affiliate of a broker/dealer. 11 Planof Distribution There is no public market for our common stock.Our common stock is currently held amongst a small community of shareholders.Therefore, the current and potential market for our common stock is limited and the liquidity of our shares may be severely limited.To date, we have made no effort to obtain listing or quotation of our securities on a national stock exchange or association.We have not identified or approached any broker/dealers with regard to assisting us apply for such listing.We are unable to estimate when we expect to undertake this endeavor.In the absence of being listed, no market is available for investors in our common stock to sell their shares.We cannot guarantee that a meaningful trading market will develop.New Day Financial Management, Inc. cannot guarantee that a meaningful trading market will develop. If the stock ever becomes tradable, the trading price of our common stock could be subject to wide fluctuations in response to various events or factors, many of which are beyond our control.As a result, investors may be unable to sell their shares at or greater than the price they are being offered at. The Selling Stockholders may only offer and sell, from time to time, common stock using this prospectus in transactions at a fixed offering price of $0.01 per share until a trading market develops in our common stock, at which time the Selling Stockholders may sell shares at market prices, which may vary, or at negotiated prices.The Selling Stockholders may use broker/dealers to sell their shares.The broker/dealers will either receive discounts or commissions from the Selling Stockholders, or they will receive commissions from purchasers of shares. The Selling Stockholders may transfer the shares by means of gifts, donations and contributions.This prospectus may be used by the recipients of such gifts, donations and contributions to offer and sell the shares received by them, directly or through brokers, dealers or agents and in private or public transactions; however, if sales pursuant to this prospectus by any such recipient could exceed 500 shares, than a prospectus supplement would need to be filed pursuant to Section 424(b)(3) of the Securities Act to identify the recipient as a Selling Stockholder and disclose any other relevant information.Such prospectus supplement would be required to be delivered, together with this prospectus, to any purchaser of such shares. The Selling Stockholders may offer their shares at various times in one or more of the following transactions: 1. In the over-the-counter market; 2. On any exchange on which the shares may hereafter be listed; 3. In negotiated transactions other than on such exchanges; 4. By pledge to secure debts and other obligations; 5. In connection with the writing of non-traded and exchange-traded call options, in hedge transactions, in covering previously established short positions and in settlement of other transactions in standardized or over-the-counter options; or 6. In a combination of any of the above transactions. Some of the Selling Stockholders may be eligible and may elect to sell some or all of their shares pursuant to additional exemptions to the registration requirements of the Securities Act, including but not limited to, Rule 144 promulgated under the Securities Act, rather than pursuant to this Registration Statement. Under certain circumstances the Selling Stockholders and any broker/dealers that participate in the distribution may be deemed to be "underwriters" within the meaning of the Securities Act.Any commissions received by such broker/dealers and any profits realized on the resale of shares by them may be considered underwriting discounts and commissions under the Securities Act.The Selling Stockholders may agree to indemnify such broker/dealers against certain liabilities, including liabilities under the Securities Act.The Selling Stockholders will also be subject to applicable provisions of the Exchange Act and regulations under the Exchange Act, which may limit the timing of purchases and sales of the shares by the Selling Stockholders. 12 We have advised the selling stockholders that, during such time as they may be engaged in a distribution of any of the shares we are registering on their behalf in this registration statement, they are required to comply with Regulation M as promulgated under the Securities Exchange Act of 1934.In general, Regulation M precludes any selling stockholder, any affiliated purchasers and any broker-dealer or other person who participates in such distribution from bidding for or purchasing, or attempting to induce any person to bid for or purchase, any security which is the subject of the distribution until the entire distribution is complete.Regulation M defines a "distribution" as an offering of securities that is distinguished from ordinary trading activities by the magnitude of the offering and the presence of special selling efforts and selling methods.Regulation M also defines a "distribution participant" as an underwriter, prospective underwriter, broker, dealer, or other person who has agreed to participate or who is participating in a distribution.Our officers and directors, along with affiliates, will not engage in any hedging, short, or any other type of transaction covered by Regulation M.Regulation M prohibits any bids or purchases made in order to stabilize the price of a security in connection with the distribution of that security, except as specifically permitted by Rule 104 of Regulation M.These stabilizing transactions may cause the price of the common stock to be higher than it would otherwise be in the absence of those transactions.We have advised the selling stockholders that stabilizing transactions permitted by Regulation M allow bids to purchase our common stock so long as the stabilizing bids do not exceed a specified maximum, and that Regulation M specifically prohibits stabilizing that is the result of fraudulent, manipulative, or deceptive practices.Selling stockholders and distribution participants will be required to consult with their own legal counsel to ensure compliance with Regulation M. The Selling Stockholders will pay all commissions, transfer fees, and other expenses associated with the sale of securities by them.The shares offered hereby are being registered by us, and we have paid the expenses of the preparation of this prospectus.We have not made any underwriting arrangements with respect to the sale of shares offered hereby. We do not intend to engage in any distribution efforts on behalf of any of the holders of our common stock other than providing for registration of the securities registered for sale with the U.S. Securities and Exchange Commission. Each of the Selling Stockholders is acting independently of us in making decisions with respect to the timing, price, manner and size of each with the distribution of the shares.There is no assurance, therefore, that the Selling Stockholders will sell any or all of the shares.In connection with the offer and sale of the shares, we have agreed to make available to the Selling Stockholders copies of this prospectus and any applicable prospectus supplement and have informed the Selling Stockholders of the need to deliver copies of this prospectus and any applicable prospectus supplement to purchasers at or prior to the time of any sale of the shares offered hereby. Descriptionof Securities New Day Financial Management, Inc.’s authorized capital stock consists of 100,000,000 shares of common stock, having a $0.001 par value. The holders of our common stock: 1. Have equal ratable rights to dividends from funds legally available therefore, when, as and if declared by our Board of Directors; 2. Are entitled to share ratably in all of our assets available for distribution to holders of common stock upon liquidation, dissolution or winding up of our affairs; 3. Do not have preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights; and 4. Are entitled to one vote per share on all matters on which stockholders may vote. In the opinion of our legal counsel, all shares of common stock now outstanding are fully paid for and non assessable and all shares of common stock which are the subject of this offering, when sold, will be fully paid for and non assessable. 13 The SEC has adopted rules that regulate broker/dealer practices in connection with transactions in penny stocks.Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the Nasdaq system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange system).The penny stock rules require a broker/dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document prepared by the SEC that provides information about penny stocks and the nature and level of risks in the penny stock market.The broker/dealer also must provide the customer with bid and offer quotations for the penny stock, the compensation of the broker/dealer, and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account.In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from such rules, the broker/dealer must make a special written determination that a penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction.These heightened disclosure requirements may have the effect of reducing the number of broker/dealers willing to make a market in our shares, reducing the level of trading activity in any secondary market that may develop for our shares, and accordingly, customers in our securities may find it difficult to sell their securities, if at all. We have no current plans to neither issue any preferred stock nor adopt any series, preferences or other classification of preferred stock.The Board of Directors is authorized to (i) provide for the issuance of shares of the authorized preferred stock in series and (ii) by filing a certificate pursuant to the law of Nevada, to establish from time to time the number of shares to be included in each such series and to fix the designation, powers, preferences and rights of the shares of each such series and the qualifications, limitations or restrictions thereof, all without any further vote or action by the stockholders.Any shares of issued preferred stock would have priority over the common stock with respect to dividend or liquidation rights.Any future issuance of preferred stock may have the effect of delaying, deferring or preventing a change in control of our Company without further action by the stockholders and may adversely affect the voting and other rights of the holders of common stock. The issuance of shares of preferred stock, or the issuance of rights to purchase such shares, could be used to discourage an unsolicited acquisition proposal.For instance, the issuance of a series of preferred stock might impede a business combination by including class voting rights that would enable the holder to block such a transaction, or facilitate a business combination by including voting rights that would provide a required percentage vote of the stockholders.In addition, under certain circumstances, the issuance of preferred stock could adversely affect the voting power of the holders of the common stock.Although the Board of Directors is required to make any determination to issue such stock based on its judgment as to the best interests of our stockholders, the Board of Directors could act in a manner that would discourage an acquisition attempt or other transaction that potentially some, or a majority, of the stockholders might believe to be in their best interests or in which stockholders might receive a premium for their stock over the then market price of such stock.The Board of Directors does not at present intend to seek stockholder approval prior to any issuance of currently authorized stock, unless otherwise required by law or stock exchange rules. Non-Cumulative Voting Holders of shares of New Day Financial Management, Inc.'s common stock do not have cumulative voting rights, which means that the holders of more than 50% of the outstanding shares, voting for the election of directors, can elect all of the directors to be elected, if they so choose, and, in such event, the holders of the remaining shares will not be able to elect any of New Day Financial Management, Inc.'s directors. Cash Dividends As of the date of this prospectus, New Day Financial Management, Inc. has not paid any cash dividends to stockholders.The declaration of any future cash dividend will be at the discretion of our board of directors and will depend upon our earnings, if any, capital requirements and financial position, general economic conditions, and other pertinent conditions.It is the present intention of New Day Financial Management, Inc. not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. 14 Interestof Named Experts and Counsel Legal Matters The validity of the shares of common stock that we are registering hereby will be passed upon for us by Randall V. Brumbaug, Esq., Glendora, California, who holds no interest in our common stock and has not been hired on a contingent basis. Experts Seale & Beers, CPAs, independent registered public accounting firm, have audited our financial statements at December 31, 2009, and for the period February 15, 2007 (Inception) to December 31, 2009, as set forth in their report.We have included our financial statements in this prospectus and elsewhere in the registration statement in reliance on Seale & Beers, CPAs’ report, given on their authority as experts in accounting and auditing. Descriptionof Business Business Development and Summary New Day Financial Management, Inc. was incorporated in the State of Nevada on February 15, 2007.We are a consulting company that provides clients with focused management and financial strategies to execute and grow their businesses. During the nine months ended September 30, 2010, we generated positive cash flows of $8,533 from our operating activities and generated net income of $6,996.As of September 30, 2010, we had $1,537 liabilities and cash on hand in the amount of $21,618. However, we only recently exited the development stage and rely heavily on our management, who are not compensated for their time; thus, our, our independent registered public accounting firm has expressed substantial doubt about our ability to continue as a going concern.For a detailed “Management’s Discussion and Analysis” and “Plan of Operations,” please refer to page 41. Our administrative office is located at 55 S. Valle Verde Dr., #235-106, Henderson, Nevada 89012. Our fiscal year end is December 31. Please see “Recent Sales of Unregistered Securities” on page50 for our capitalization history. Business of Issuer Principal Services and Principal Markets Companies of all types and sizes are under significant pressure to increase profitability and efficiency during a period of economic contraction.Concurrently, customers are more informed, involved and frugal, leading to pressure on companies to reduce prices, increase quality and provide higher levels of customer support and relations.Our management believes this combination of factors has created increased competition, as well as opportunities. We are a management consulting company that assists clients in defining their competitive strengths and weaknesses, as well as mapping out tactics, processes and strategies to achieve specific business objectives.Our consultants work closely with clients to (a) evaluate their current operations, (b) identify where improvements can be made and (c) design and implement strategies to improve clients’ business.Currently, all services that we are contracted for are provided by our officers.In the event that a client or specific project requires expertise beyond the capabilities of our officers, we plan to contract third-parties with sufficient experience. 15 We primarily target small businesses that are either unwilling or unable to dedicate precious resources to employing an individual to provide the services we do on an interim basis.We believe this market segment is underserved by our larger competitors and that we are able to provide a cost-efficient solution for the small businesses existing in the segment.Our services are provided on an outsourced basis, whereby a client contracts us for assistance with a specific project or for a pre-determined time frame. Most small business owners are merely aware of their companies’ cash flows; put simply, they know if they have enough cash on hand to meet their obligations.Our goal is to provide clients with the tools to objectively evaluate their profitability and determine areas for improvement.We teach clients how to calculate basic financial ratios, such as Current Ratio, Average Collection Period, Debt Ratio, Profit Margins and Return on Equity, as well as assist clients in understanding the meaning of the output of such ratios and how to use that information to improve business practices.By studying the information obtained, we attempt to address revenue cycle management, billing policies, credit risk and collection effectiveness, inventory management, accounts payable debt structuring.Through close interaction and consultation with clients, we assist in the development and implementation of client-specific solutions to improve profitability. In addition to focused financial management, we provide a more general consulting service.Our management has decades of experience in entrepreneurship, corporate strategy, real estate and business management, which we are able to draw upon to assist most clients with a variety of situations.In the event a client requires knowledge outside of our management’s skill set, we have access to contacts and professional acquaintances, cultivated over our management’s collective years of being in business, who can be brought in as third-party consultants to complete the project. Distribution Methods Our sole means of marketing and advertising are our officers and sole director. These individuals have spent their careers working as employees and business owners in their respective communities, during which time they have established business networks. These networks and other business acquaintances make up the large prospect database that we have been marketing our services to.Our management attempts to establish contact with these contacts to generate awareness of our company and services, as well as to identify the potential for sales or referrals.We have no other marketing or advertising channels than the direct marketing approach we are taking. Growth Strategy Our growth strategy includes the following: 1. Build long-term relationships with clients.All of our prior and current clients engage us on a per-project basis.We have no guaranteed, long-term source of revenues; once a project is completed, that client may or may not continue to utilize our services.Our objective is to enter into long-term contractual arrangements with clients to secure streams of revenues for at least 6-12 months.During the negotiation phase, prospective clients determine whether they desire the Registrant’s services on a per-project or longer-term basis.Thus, the Registrant represents that, to achieve its goal of entering into long-term contractual agreements with clients, there are no steps it can take.Unfortunately, our target market of small businesses is price sensitive and weary of entering into an agreement which will increase their fixed costs.In an attempt to entice current and potential clients, we have offered discounted consulting rates for longer-term clients.As of the date of this prospectus, we have no long-term agreement with any client. 2. Bring outsourcing in-house.Since our inception, our officers and sole director has serviced all of our clients.However, we understand that our management’s skill set may not encompass every situation a business may encounter.As a result, we may be required to outsource projects or the client to a third-party consultant, whom we will have no direct oversight or control over.Our objective is to hire or establish a more formal and direct relationship with such third-party consultants.As of the date of this prospectus, we have not hired any persons and do not expect to do so within at least the next 12 months. 3. Acquire new clients.The growth of any business, including ours, is directly influenced by the ability to engage new clients.We currently rely exclusively upon the efforts of our officers and sole director to market our company and our services to their prospect database.We must continue to contact, and follow up with, target companies in this database, as well as add new potential contacts to continuously increase the pool or prospects.While we do not currently expect to require additional sales staff or the use of mass media to advertise our services, we will periodically evaluate the necessity of such. 16 Industry Background and Competition We compete, in general, with business consulting companies, including large multi-national and smaller niche solution providers, offering services that may be materially similar to those we provide.Additionally, there are countless individuals seeking employment in the financial management departments of businesses, as well as businesses seeking a staff member rather than an outsourced consultant.We believe we offer potential clients the financial flexibility of having the ability to choose between having a continued commitment or per-project time frame from a single entity rather than having to interview or exclude multiple qualified candidates.There can be no assurance that we will be able to compete successfully against present or future competitors or that competitive pressures will not force us to cease our operations. We complete in a highly competitive marketplace with a large number of competitors, all of which have substantially greater financial, technical, marketing and other resources and significantly greater name recognition.It is possible that new competitors or alliances among competitors will emerge in the future.Barriers to entry are moderate, in that individuals with relevant work experience or college credentials are able to provide services relatively similar to those we provide without a material capital investment. Dependence on One or a Few Major Customers Since our inception toSeptember 30, 2010, five customers accounted for 100% of our revenue.Revenues and earnings can fluctuate from period to period, based upon both factors outside of our control and the level of our sales and marketing efforts.Although our customers are expected to vary from period to period, we anticipate that our results of operations in any given period will depend to a significant extent upon revenues from a small number of customers.We have no long-term or guaranteed contracts in place with any customers and there can be no assurance that our major customers will continue to engage our services, or that we will be able to replace revenues from such customers with revenues from other customers.The loss of, or a significant reduction in revenues from, any of our major customers could have a material adverse effect on our business, financial condition and results of operations. Number of total employees and number of full time employees We rely exclusively on the services of our threeofficers and directors who have experience in various business segments and industries. There are no other full- or part-time employees.We believe that our operations are currently on a small scale that is manageable by these individuals.We do not anticipate hiring employees over the next 12 months. In the normal course of our business, we will contract non-salaried third-party consultants to provide various professional services to our clients on our behalf.These consultants are independent and paid on a per-project basis and are not considered employees. Available Information 1. Upon effectiveness of this Registration Statement, we expect to furnish our shareholders with audited annual financial reports certified by our independent accountants. 2. Upon effectiveness of this Registration Statement, we intend to file periodic and current reports required by the Securities Exchange Act of 1934 with the Securities and Exchange Commission to maintain the fully reporting status. 3. You may read and copy any materials we file with the SEC at the SEC's Public Reference Room at treet, N.E., Washington, D.C. 20002.You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.Our SEC filings will be available on the SEC Internet site, located at http://www.sec.gov. 17 Descriptionof Property We use office space provided by an officer at no charge to us.The total useable space measures approximately 30 square feet, encompassing a workstation.Although we believe our current facilities are sufficient, we may require additional office space in the next 12 months, although we cannot be assured that such additional space will be available on reasonable terms, if at all.There are currently no proposed programs for the renovation, improvement or development of the facilities we currently use. Our management does not currently have policies regarding the acquisition or sale of real estate assets primarily for possible capital gain or primarily for income.We do not presently hold any investments or interests in real estate, investments in real estate mortgages or securities of or interests in persons primarily engaged in real estate activities. LegalProceedings Our officers, directors and employees have not been convicted in a criminal proceeding, exclusive of traffic violations. Our officers, directors and employees have not been permanently or temporarily enjoined, barred, suspended or otherwise limited from involvement in any type of business, securities or banking activities. Our officers, directors and employees have not been convicted of violating a federal or state securities or commodities law. There are no pending legal proceedings against us. No director, officer, significant employee or consultant of New Day Financial Management, Inc. has had any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time. MarketPrice of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters Market Information As of the date of this prospectus, there is no public market in our common stock.Our securities are not listed on any exchange, thus no market for our shares exists and there is no assurance that one will develop.To date, no effort has been made to obtain listing on the OTC Bulletin Board or any national securities exchange or association.We have not approached any broker/dealers with regard to assisting us to apply for such listing. As of the date of this prospectus, 1. There are no outstanding options of warrants to purchase, or other instruments convertible into, common equity of New Day Financial Management, Inc.; 2. There are currently 2,900,00 shares of our common stock issued and outstanding, all of which could be sold pursuant to Rule 144 of the Securities Act, of which we have agreed to register 950,000 shares for sale by security holders; 3. There are currently 900,000 shares of our common stock held by our officers and sole director, that are ineligible to be sold pursuant to Rule 144 under the Securities Act, none of which we have agreed to register for sale; 18 4. Other than the stock registered under this Registration Statement, there is no stock that has been proposed to be publicly offered resulting in dilution to current shareholders. Holders As of the date of this prospectus, New Day Financial Management, Inc. has 2,900,000 shares of $0.001 par value common stock issued and outstanding held by thirty shareholders of record.Our Transfer Agent is anticipated to be Empire Stock Transfer, Inc., 1859 Whitney Mesa Drive, Henderson, Nevada 89014, Phone: (702) 818-5898. Dividends We have never declared or paid any cash dividends on its common stock.For the foreseeable future, we intend to retain any earnings to finance the development and expansion of our business, and do not anticipate paying any cash dividends on our common stock.Any future determination to pay dividends will be at the discretion of the Board of Directors and will be dependent upon then existing conditions, including our financial condition and results of operations, capital requirements, contractual restrictions, business prospects and other factors that the board of directors considers relevant. Securities Authorized for Issuance Under Equity Compensation Plans The following table provides the following information as of December 31, 2009, for equity compensation plans previously approved by security holders, as well as those not previously approved by security holders: 1. The number of securities to be issued upon the exercise of outstanding options, warrants and rights; 2. The weighted-average exercise price of the outstanding options, warrants and rights; and 3. Other than securities to be issued upon the exercise of the outstanding options, warrants and rights, the number of securities remaining available for future issuance under the plan. Plan Category Number of Securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance (a) (b) (c) Equity compensation plans approved by security holders 0 0 0 Equity compensation plans not approved by security holders 0 0 0 Total 0 0 0 19 FinancialStatements TABLE OF CONTENTS PAGE Audited Financial Statements for the years ended December 31, 2009 and December 31, 2008 Report of Independent Registered Public Accounting Firm FA-1 Balance Sheets FA-2 Statements of Operations FA-3 Statement of Changes in Stockholders’ Equity FA-4 Statements of Cash Flows FA-5 Notes to Financial Statements FA-6 Interim Financial Statements for the period endedSeptember 30, 2010 Balance Sheets FB-1 Statements of Operations FB-2 Statements of Cash Flows FB-3 Notes to Financial Statements FB-4 20 SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com REPORTOF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors New Day Financial Management, Inc. (A Development Stage Company) We have audited the accompanying balance sheets of New Day Financial Management, Inc. (A Development Stage Company) as of December 31, 2009 and December 31, 2008, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years ended December 31, 2009, December 31, 2008 and since inception on February 15, 2007 through December 31, 2009. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conduct our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of New Day Financial Management, Inc. (A Development Stage Company) as of December 31, 2009 and December 31, 2008, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years ended December 31, 2009, December 31, 2008 and since inception on February 15, 2007 through December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has had a loss from operations of $11,186, from inception through December 31, 2008. However during the year 2009, the company did generate minimal revenue of $13,500 and a net income of $12,646, however in the aggregate, there is substantial doubt about the Company’s ability to continue as a going concern.Management’s plans concerning these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada May 10, 2010 50 S. Jones Blvd. Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351 FA-1 21 NEW DAY FINANCIAL MANAGEMENT, INC. (A DEVELOPMENT STAGE COMPANY) BALANCESHEETS December 31, ASSETS Current assets: Cash $ $ Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $
